DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                     ZOKAITES PROPERTIES, LP,
                            Appellant,

                                     v.

                    TALAVERA ASSOCIATION, INC.,
                             Appellee.

                             No. 4D21-3203

                             [July 27, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Sara Alijewicz, Judge; L.T. Case No. 50-2021-CC-009447-
XXXX-WB.

   Jeffrey M. Siskind of Siskind Legal, PLLC, Wellington, for appellant.

   Ryan M. Aboud and Keith F. Backer of Backer Aboud Poliakoff &
Foelster, LLP, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY and CIKLIN, JJ., concur.
WARNER, J., dissents with opinion.

WARNER, J., dissenting.

    Appellant, who purchased property in a development governed by the
appellee homeowners’ association, sued the association for denying it
access to its property. The trial court dismissed the action, because
appellant had not complied with section 720.311, Florida Statutes (2021),
which requires presuit mediation of certain disputes between a
homeowners’ association and a parcel owner. I would hold that the statute
does not apply to the claim made by appellant. The statute applies to
“[d]isputes between an association and a parcel owner regarding use of or
changes to the parcel or the common areas and other covenant
enforcement disputes[.]” § 720.311(2)(a), Fla. Stat. (2021). Access to the
parcel does not involve use or changes to the parcel or covenant
enforcement issues. Recognizing that an association should not bar
access, section 720.305(2)(a), Florida Statutes (2021), provides that an
association may not prohibit an owner’s access to a parcel for violation of
the declarations, by-laws, or rules of the association. Therefore, I dissent
from the affirmance of the order of dismissal.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2